Citation Nr: 0814859	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected left 
knee disability.  

2.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the service-connected left 
knee disability.  

3.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the service-connected left 
knee disability.  

4.   Entitlement to an evaluation in excess of 10 percent for 
the service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 RO rating decision.  

The veteran testified before the RO's Hearing Officer in 
September 1996, and in December 1998 before the undersigned 
Veterans Law Judge in Washington, DC.  

The Board remanded the claim to the RO for further 
development in May 1999.  

The Board denied the veteran's claims in a decision issued in 
September 2005.  The veteran thereupon appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In August 2006, the Court issued an Order granting a Joint 
Motion for Remand by the Parties to vacate the Board's 
decision.  

In April 2007, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for actions 
in compliance with the Court's Order.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the issues on appeal have been accomplished.  

2.  The veteran is competently diagnosed with degenerative 
disc disease of the lumbosacral spine and degenerative 
changes in the right knee and left hip.  

3.  The most probative medical opinion of record states that 
the veteran's claimed low back, right knee, and left hip 
disorders were not caused or aggravated by his service-
connected left knee disability.  

4.  The service-connected left knee disability is manifested 
by mild degenerative joint disease and noncompensable 
limitation of motion but with pain; there is no clinical 
evidence of instability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a low back disability due to 
disease or injury that was incurred in or aggravated by 
active service, nor is any proximately due to or the result 
of the service-connected left knee disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).  

2.  The veteran does not have a left hip disability due to 
disease or injury that was incurred in or aggravated by 
active service, nor is any proximately due to or the result 
of the service-connected left knee disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).  

3.  The veteran does not have a right knee disability due to 
disease or injury that was incurred in or aggravated by 
active service, nor is any proximately due to or the result 
of the service-connected left knee disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).  
 
4.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected left knee 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including Diagnostic 
Codes 5256 to 5263 (2007)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to the 
enactment of the VCAA.  Following enactment of the VCAA, the 
RO sent the veteran duty-to-assist letter in November 2003 
and June 2007.  The June 2007 letter advised the veteran that 
to establish entitlement to a higher evaluation for service-
connected disability, the evidence must show that the 
disability had become worse.  

The letter also advised the veteran that to establish 
entitlement for secondary service connection, the evidence 
must show a current mental or physical disability as 
demonstrated by medical evidence, and that a service-
connected disability either caused or aggravated the 
additional disability.  

The veteran had an opportunity to respond before the RO 
issued the most recent Supplemental Statement of the Case 
(SSOC) in February 2008.  The Board accordingly finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support her claim for increased rating 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the veteran has been advised of the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2007 RO letter cited hereinabove advised the veteran 
that VA was responsible for getting relevant records from any 
Federal agency, to include military and VA records and 
records from the Social Security Administration (SSA). The 
letter stated that VA would make reasonable efforts to get 
evidence and records not held by a Federal department or 
agency.  

The letter also stated that it was the veteran's 
responsibility to give the RO enough information about the 
records to enable the RO to request them from the person or 
agency having custody.  The letter specifically advised the 
veteran, "If there is any other evidence of information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the rating decision was issued prior to 
enactment of the VCAA.

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed 
before the case was readjudicated as reflected in the 
February 2008 SOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  Hence, 
the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in service connection 
cases the RO must advise the veteran of how VA establishes 
the effective date and disability rating.  This was 
accomplished in the June 2007 letter cited above.

Dingess also held that in rating cases a claimant must be 
informed of the rating formulae for all possible schedular 
ratings for applicable rating criteria.  The RO notified the 
veteran of all applicable rating formulae in the SOC and the 
subsequent SSOCs, which suffices for Dingess.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's and daily life (such as a specific 
measurement or test result)?  If so, do the notice letters 
provide at least general notice of that requirement?  (3) Do 
the notice letters advise the claimant that if an increase in 
disability is found, a disability rating will be determined 
by applying relevant DCs, which typically provide a range in 
severity from 0 percent to 100 percent (depending on the 
disability involved), based on the nature of the symptoms for 
which disability compensation is being sought, their severity 
and duration, and their impact on employment and daily life?  
(4) Do the notice letters provide examples of the types of 
medical and lay evidence the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased rating - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, in this case the 
most recent examiner in November 2007 questioned the veteran 
about the functional limitations of his service-connected 
disability on all aspects of daily living.  The June 2007 
letter invited the veteran to submit medical evidence showing 
how the disability had increased in severity, and also to 
submit statements from other persons who had witnessed from 
their knowledge and personal observation the manner in which 
the disability had become worse.  Further, the veteran is 
represented by an attorney.  The Board accordingly finds that 
the veteran had actual knowledge of the evidence required to 
satisfy Vasquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's complete service treatment record (STR), VA 
treatment record, and complete SSA disability record have 
been obtained and associated with the claims file.  The 
veteran has identified no other VA or non-VA medical 
providers as having relevant documents.  Neither the veteran 
nor his representative has identified, and the file does not 
otherwise indicate, that there are any medical providers or 
other entities having existing records that should be 
obtained before the claim is adjudicated.  

The veteran had a VA orthopedic examination in November 2007.  
The veteran has not asserted, and the evidence does not show, 
that his symptoms have increased in severity since that 
examination.  The Board accordingly finds that remand for a 
new VA examination is not required at this point.  See 
38 C.F.R. § 3.159(c)(4).  

Finally, the veteran has been afforded a hearing before the 
RO's hearing officer in conjunction with this appeal.  He has 
been advised of his entitlement to also have a hearing before 
the Board, but he has not indicated any desire for such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A.  Entitlement to Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp.2007); 38 C.F.R. 
§ 3.303 (2007).  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.   Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

The Board will discuss the claimed joints (low back, left hip 
and right knee) together, since the symptomology is 
intertwined with a common history of chronic pain syndrome; 
also, VA and non-VA examination reports tend to address 
multiple joints.  

The veteran had a VA medical examination in June 1995 by Dr. 
GWF, who diagnosed history of injury to the right knee with 
partial removal of the right medial cartilage post-service 
with residuals and mild degenerative changes shown by X-ray 
study.  Dr. GWF also diagnosed left hip and back problems 
with X-ray studies showing mild degenerative changes of the 
bilateral hips and knees and spondylosis of the lumbar spine.  
In regard to etiology, Dr. GWF stated that the veteran 
apparently had a severe back sprain in 1991 that caused his 
back and hip problem, probably not related to the left knee 
injury.  However, the back and hip could be aggravated by the 
left knee problem.  

The file contains a March 1996 letter from Dr. CBK stating 
that he had been treating the veteran for chronic pain for 
the past year.  Dr. CBK stated an opinion that the veteran's 
current condition all related back to the initial service-
connected left knee problem.  The veteran's right knee 
problem began with offloading from the left knee, which 
precipitated degenerative changes and meniscal tear.  It also 
caused progressive somatic dysfunction involving the 
sacroiliac joints and piriformis myospasms.  In Dr. CBK's 
opinion, had it not been for the left knee problems the 
veteran would be having no problems whatsoever in the right 
knee, low back or hips. 

Dr. CBK submitted another letter to VA in December 1998 
asserting that he was still treating the veteran for chronic 
pain symptomatology.  Dr. CBK stated a professional opinion 
that the veteran's left knee derangement continued to be the 
major causative factor in his current chronic pain 
symptomatology including the low back pain and bilateral 
lower extremity symptomatology to include the previous right 
knee surgical intervention required due to the ongoing 
overuse scenario associated with the left knee problems.  

Dr. CBK stated a professional opinion that the veteran had 
suffered significant consequences due to the severity and 
chronicity of the previous left knee instability including 
right knee instability and low back pain with progressive 
degenerative disc disease.  The veteran's continued pain 
symptomatology was all secondary to the previous left knee 
instability.  

In Dr. CBK's professional opinion, the veteran's multi-level 
somatic dysfunction was of a permanent and progressive nature 
and was a direct result of his compensatory left knee 
instability.  

The veteran had a VA examination of the joints in November 
1999 in response to a remand by the Board.  The examiner was 
again Dr. GWF, who had performed the VA examination in June 
1995.  Dr. GWF reviewed the claims file and noted the 
veteran's subjective history.  Dr. GWF performed a detailed 
physical examination and noted clinical observations in 
detail, including that X-ray studies of both hips, both 
knees, and the lumbar spine were completely within normal 
limits.  

Dr. GWF  stated that it would be complete speculation to 
state that the left knee had caused the back, left hip and 
right knee problems, but it was more likely than not that the 
service-connected left knee disability had aggravated the 
left hip, back and right knee problems.   

The veteran had a VA examination of the joints in November 
2002 by Dr. BL who noted that the X-ray studies of record 
from 1999 showed no osteoarthritic changes in the back; the 
MRI from 1999 showed small herniation in the L4 and L5 that 
was too small to impinge on the thecal sac or compress the 
nerve root.  The X-ray studies of record pertaining to the 
hips were completely normal; the sacroiliac joints had slight 
calcification but no major deterioration, and the knees had 
no osteoarthritic changes or narrowing of the joint.  

On physical examination, the veteran showed no neurological 
signs and had normal range of motion of the back, hips and 
knees except for complaint of pain.  Dr. BL noted that the 
veteran appeared to be very bitter that Dr. BL could not 
document a higher disability percentage and departed the 
clinic with "fairly rough language."  

The veteran had a VA examination of the joints in May 2003 by 
Dr. WB.  The Joint Motion for Remand, as incorporated by the 
Court's order, held that Dr. WB's opinion regarding the 
etiology of the claimed disorders might have been tainted by 
improper correspondence by the RO; the Board will accordingly 
not consider Dr. WB's opinions of etiology.  

Thereafter, in response to the Board's remand and in 
compliance with the Court's order, the veteran had another VA 
examination of the joints in November 2007.  The examiner was 
Dr. GWF, the same physician who had examined the veteran in 
June 1995 and November 1999.  

Dr. GWF reviewed the claims file, from which the tainted 
correspondence had been removed by the RO to avoid 
prejudicing the current examiner's opinion.  Dr. GWF noted 
the veteran's subjective history of his right ankle, left hip 
and lower back complaints.  Dr. GWF performed a detailed 
clinical examination and recorded observations in detail.  

Dr. GWF diagnosed lumbosacral congenital spina bifida occulta 
at S1 and degenerative disc disease at L5-S1 with some 
scattered mild degenerative joint disease as noted by the 
radiologist; status post operative procedures of both knees 
with early degenerative changes with a small amount of 
progression since 2002; and early degenerative changes in 
both hips as shown by X-ray study, with normal hip function 
noted on examination.  

Dr. GWF stated an opinion that the veteran's low back, left 
hip, and right knee disorders were not related in any way or 
caused by or worsened by his service-connected left knee 
disability, based on X-ray reports showing degenerative 
changes not caused by the left knee disability.  The problems 
with arthritic changes developing as they did would be more a 
development due to aging than to any previous trauma of the 
left knee.  

In reviewing the medical evidence, the Board notes that the 
veteran has shown current diagnoses of degenerative disc 
disease of the lumbosacral spine and degenerative joint 
disease of the right knee and left hip.  Accordingly, the 
first element to establish service connection - medical 
evidence of a current disability - is met.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, the file contains conflicting medical opinion 
regarding whether the veteran's claimed low back, right knee 
and left hip disorders are due to or aggravated by his 
service-connected left knee disability.  

In support of the claim, Dr. CBK submitted several letters 
stating that the claimed low back, right knee and left hip 
disorders were compensation/over-use disorders directly 
attributable to the service-connected left knee disorder.  

The evidence from VA examiner, GWF, is ambiguous: in June 
1995, Dr. GWF stated that the claimed disorders were not 
directly due to the service-connected low back disability but 
"could be" aggravated by the service connected disability; 
while in November 1999 Dr. GWF opined that the claimed 
disorders were "more likely than not" aggravated by the 
service-connected disorder; in November 2007, however, Dr. 
GWF stated that the claimed disorders were neither caused nor 
aggravated by the serviced-connected disability.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

However, the Board is free to assess medical evidence and is 
not obligated to accept a physician's opinion.  Wilson v. 
Derwinski, 2 Vet. App 614 (1992).  It is the Board's duty to 
assess the credibility and probative value of evidence, and, 
provided that it offers an adequate statement of reasons or 
bases, the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, for the reasons hereinbelow, the Board finds 
the opinion of Dr. GWF to be more credible and probative than 
that of Dr. CBK, and further finds that the most recent 
opinion by Dr. GWF is more probative than his own earlier 
statements.  

The Board first notes that it is a matter of public record 
that Dr. CBK pleaded guilty in September 2005 to felony 
racketeering stemming from conduct beginning in 1998, two 
counts of felony marijuana distribution, and to misdemeanor 
healthcare fraud; he also surrendered his medical license and 
his Drug Enforcement Agency license.  In pleading guilty to 
these charges, Dr. CBK avoided going to trial on 95 charges 
including racketeering, conspiracy to commit racketeering, 
criminal conspiracy, mail fraud and perjury.  

Given the pattern of Dr. CBK's misconduct during the period 
in question, which involved over-prescription of pain 
medications and collusion with patients to defraud healthcare 
payers, the Board must find that Dr. CBK's statements 
inherently lack credibility and, to the extent they are not 
supported by other competent evidence or medical opinion, 
must be discounted in this case.  

Here, Dr. CBK's opinions are inconsistent with the totality 
of the record regarding the severity of the veteran's 
symptoms.  Dr. CBK asserted that the veteran had exhibited 
severe instability of the left knee, resulting in chronic 
pain and severe and debilitating degenerative disorders of 
the other joints.  However, as noted in more detail 
hereinbelow, none of the other medical examiners (Drs. GWF, 
WB or BL) found no instability of the left knee whatsoever.  

Meanwhile, the contemporary VA treatment notes have recorded 
for clinical purposes that the veteran was a chronic pain 
patient exhibiting "drug-seeking behavior," i.e. 
overstating the severity of symptoms in order to obtain 
prescription medications (see VA neurology consultation in 
May 1992 and VA neurology consult in September 1994), and in 
March 2003 VA refused to provide the veteran with a refill of 
narcotic pain medications due to evidence of concurrent abuse 
of amphetamines.  

In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistence, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

Given that the totality of the evidence shows no instability 
of the left knee, and given that the evidence also shows the 
low back, right knee and left hip disorders to be much less 
severe than represented by Dr. CBK, the Board finds that Dr. 
CBK's opinion was based on premises inconsistent with the 
totality of the medical evidence of record.  

Based on this record, the Board finds that the opinions of 
Dr. GWF in June 1995, November 1999 and November 2007 are 
more credible and probative than that of Dr. CBK in asserting 
that the veteran's claimed low back, right knee, and left hip 
disorders were not directly caused by his service-connected 
left knee disability.  

The remaining issue is whether the veteran's claimed 
disorders were aggravated by the service-connected left knee 
disorder, even if not directly caused thereby.  In such a 
case, the evaluation assigned would be based on the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. 439.  

Dr. GWF opined in June 1995 that the veteran's claimed joint 
disorders "could be" aggravated by his service-connected 
left knee disability; medical opinions expressed in such 
speculative language do not provide the degree of certainty 
required for medical nexus evidence.  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  

Moreover, Dr. GWF's opinion in November 1999 (that it was 
more likely than not that the service-connected left knee 
disability had aggravated the left hip, back and right knee 
problems) was directly contradicted by his subsequent opinion 
in November 2007 (that that the veteran's low back, left hip 
and right knee disorders were not related in any way or 
caused by or worsened by his service-connected left knee 
disability).  

In resolving which of Dr. GWF's own opinions is the more 
probative, the Board notes that the November 1999 is a 
conclusion unsupported by any clinical rationale, whereas the 
November 2007 opinion is supported by specific reasoning 
(i.e., that radiographic evidence showed the degenerative 
changes were relatively mild and relatively recent, thus 
supporting a finding that those degenerative changes were 
age-related rather than aggravated by an undocumented 
instability of the left knee).  

The Board accordingly finds that the most informed and 
probative medical opinion shows the claimed low back, right 
knee and left hip disorders are not caused or aggravated by 
the veteran's service-connected left knee disorder.  

In addition to the medical evidence, the Board has considered 
the lay evidence of record, to include the veteran's 
testimony before the RO's hearing officer and his 
correspondence to VA.  

The veteran has asserted his belief that his claimed low 
back, right knee, and left hip disorders are related to his 
service-connected left knee disorder.  However, a layperson 
is not considered capable of opining, however sincerely, in 
regard to causation of a disability.  Routen v. Brown, 10 
Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 
F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray 
v. Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 
(1994).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the most credible and probative medical opinion of record 
shows that the claimed disorders are not due to or aggravated 
by the service-connected disability.  

For these reasons, the Board finds that the service 
connection for claimed disorders of the low back, right knee, 
and left hip, to include as secondary to the service-
connected left knee disability, must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  In this matter, the evidence 
preponderates against the claim on appeal, and the benefit-
of-the-doubt rule does not apply.  Gilbert, id; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


B.  Evaluation of Service-Connected Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has considered all evidence of severity since the 
claim for increased evaluation was filed in May 1994.  The 
Board's adjudication of this claim therefore satisfies the 
requirements of Hart.  

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  See VAOPGCPREC 23-97 
(July 1,1997); see also Hicks v. West, 8 Vet. App. 417 
(1995).  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:  A rating of 10 percent may be 
assigned for flexion limited to 45 degrees and for extension 
limited to 10 degrees.  A rating of 20 percent may be 
assigned for flexion limited to 30 degrees and for extension 
limited to 15 degrees.  A rating of 30 percent may be 
assigned for flexion limited to 15 degrees and for extension 
limited to 20 degrees.  A rating of 40 percent may be 
assigned for extension limited to 30 degrees.  A rating of 50 
percent may be assigned for extension limited to 45 degrees.  

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows.  A rating of 10 
percent may be assigned for "slight" disability.  A rating 
of 20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

When evaluating musculoskeletal disabilities VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  

The veteran had a VA medical examination in June 1995 when he 
complained of pain and swelling and reported that the knee 
would "give out" if he tried to squat.  The veteran was 
observed to wear a hinged brace and walk with a limp to the 
left leg.  The veteran complained of severe pain with each 
step, but was observed to dress and undress easily.  The 
examination was silent in regard to stability or instability.  

On examination, the veteran's left knee had crepitus and an 
unsightly scar measuring 9 cm. x 0.5 cm x 1 cm. on the medial 
aspect.  The knee was tender on all sides.  The range of 
motion was from 5 degrees (extension) to 104 degrees 
(flexion).  Strength was good, and reflexes were normal.  The 
X-ray studies of both knees showed mild degenerative changes.  
The examiner's diagnosis was that of history of injury to 
both knees with removal of the left knee medial cartilage in 
service with residuals and mild degenerative changes shown by 
X-ray.  

The veteran testified in September 1996 that he was issued a 
knee brace by VA in 1982 and had worn it continuously 
thereafter.  He complained of instability, progressively 
increasing pain, and recurrent swelling.  

An October 1996 decision by SSA granted disability benefits 
effective from November 1, 1994 for knee trauma (primary 
diagnosis) and depression (secondary diagnosis).   

As noted, Dr. CBK submitted a letter to VA in December 1998 
asserting that the veteran had suffered significant 
consequences due to the severity and chronicity of left knee 
instability, including the compensatory joint disorders noted 
above (right knee, left hip, and low back).  

The veteran testified in December 1998 that he continued to 
wear a hinged left knee brace at all times due to instability 
and used a cane.  He reported being essentially unable to 
walk on uneven terrain due to pain and instability.  He 
described swelling of the knee, approximately every month, 
and being unable to walk 100 yards.  

The veteran had a VA examination of the joints in November 
1999 in response to a remand by the Board.  The veteran 
reported continued pain and instability, with associated 
occasional loss of balance.  

The veteran was observed to limp on the left leg and to 
exhibit extreme pain.  The left knee was observed to have an 
unsightly tender scar (dimensions as noted in previous 
examination) and also to have swelling, deformity and 
crepitus, but no laxity when the brace was removed.  The knee 
was tender on all sides.  

The veteran's range of motion was from 0 degrees (extension) 
to 105 degrees (active flexion) with reported "severe 
pain."  His strength and reflexes of the lower extremities 
were normal, and the X-ray studies of both knees were noted 
to be completely normal.  

The VA examiner stated that the veteran exhibited weakness 
but no incoordination; fatigability could not be assessed 
because the veteran did not allow examination to the point of 
fatigue.  The pain would significantly limit functionality 
during flare-ups, but it was not feasible to speculate on the 
degree of such additional impairment.  

The veteran had a VA medical examination in November 2002 
when the examiner noted that range of motion of the knees was 
normal, except for complaint of pain.  

The veteran had a VA examination of the joints in May 2003.  
As noted, the Joint Motion for Remand, as incorporated by the 
Court's Order, held that the examiner's opinion regarding the 
etiology of the claimed disorders might have been tainted by 
improper correspondence by the RO; accordingly, the Board has 
not consider those opinions of etiology in the adjudication 
of the service-connection claims; however, there is no stigma 
attached to the VA examiner's objective clinical observations 
regarding the left knee.  

The veteran complained to the examiner of progressive 
weakening and locking of the knee, causing pain when trying 
to negotiate stairs.  He was observed to wear a knee brace 
and to use a cane.  The examination revealed crepitus in both 
knees, but no effusion or laxity.  Passive range of motion 
when the veteran was distracted was full extension and 
flexion to 125 degrees, but the veteran resisted active 
motion testing.  The X-ray studies of the knees showed no 
evidence of any degenerative changes, spurs or loss of joint 
space height.  There was no clinical evidence of instability 
of either knee.  

The VA examiner stated that the natural consequence of medial 
meniscus removal is the development of progressive arthritis 
over the years, but in this case there was no evidence of 
instability or underlying degenerative joint disease 
radiographically.  The veteran's bilateral crepitus was 
consistent with chondromalacia under the patellae.  

Thereafter, in response to the Board's remand and in 
compliance with the Court's Order, the veteran had another VA 
examination of the joints in November 2007.  The examiner was 
the same physician who had examined the veteran in November 
1999.  The examiner reviewed the claims file.  

The veteran complained of left knee pain of 6/10 intensity, 
with flare-ups to 10/10 intensity.  He also complained of 
having weakness, stiffness, swelling, instability, locking, 
fatigability and lack of endurance.  

On examination, the left knee was tender and exhibited 
crepitus.  There was no swelling, deformity or laxity.  The 
range of motion was from 0 to 133 degrees actively, 0 to 135 
degrees passively, and 0 to 137 degrees after fatiguing, all 
with pain.  

The scar was superficial, non-tender and well healed, and 
caused no limitation of function of the joint; however, the 
scar was unsightly.  There was no decrease in range of motion 
or joint function additionally limited by pain, fatigue, 
weakness or lack of endurance after repetitive use.  

The X-ray studies showed early degenerative joint disease in 
both knees, with small progression since the previous X-rays 
in 2002.  The examiner's diagnosis was that of status 
postoperative procedures for both knees showing early 
bilateral degenerative changes with a small amount of 
progression since 2002, and surgery scar on the left knee.  

On comparison of the evidence to the rating criteria, the 
Board observes that the veteran is not shown to have 
manifested a compensable limitation of motion or functional 
loss due to pain at any time during the course of the appeal.  

As noted, a rating of 10 percent under DC 5260 and 5261 
requires flexion limited to 45 degrees and extension limited 
to 10 degrees.  The veteran's measured ranges of motion were 
as follows: 5 to 104 degrees in June 1995; 0 to 105 degrees 
in November 1997; 0 to 125 degrees in May 2003, and 0 t 133 
degrees in November 2007.  All of these measured ranges of 
extension and flexion are well outside the range required for 
a rating of 10 percent or higher.  

Under DeLuca and Lichtenfels, additional compensation is 
payable when pain is exhibited in an arthritic joint even if 
limitation of motion is not compensable.  The veteran's 
current rating of 10 percent satisfies the requirement of 
Lichtenfels.  

The Board particularly notes that the veteran was able to 
achieve range of motion to noncompensable level despite the 
presence of pain, and finds that the current 10 percent is 
appropriate compensation under DeLuca.  

The Board has considered whether the veteran is entitled to 
separate rating for instability.  The veteran has asserted in 
his correspondence to VA that instability is his greatest 
complaint, and Dr. CBK in his letters cited severe 
instability of the left knee.  

However, there is no clinical evidence of any instability 
whatsoever reported on objective examination, and as noted 
elsewhere neither the veteran nor Dr. CBK are considered to 
be credible insofar as their assertions are inconsistent with 
the other medical evidence of record. Accordingly, separate 
rating for instability is not assignable, given these facts.  

In addition to the medical evidence, the Board has carefully 
considered the veteran's lay evidence, including his 
testimony before the RO's hearing officer and his 
correspondence to VA.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). See 
also Layno v. Brown, 6 Vet. App.465, 469 (1994) (lay evidence 
in the form of statements or testimony by a claimant is 
competent to establish evidence of symptomatology where 
symptoms are capable of lay observation).  

Accordingly, the veteran is competent to describe his 
observable symptoms over time, including pain and 
instability.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. 465 (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  

The Board must also consider the purpose for which lay 
evidence is offered.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  

In this case, the lay evidence was introduced for the purpose 
of obtaining a higher disability rating.  The Board notes 
that the veteran has a documented history of misrepresenting 
the severity of his symptoms for the purpose of gaining 
access to pain medications; he also demonstrated a desire for 
monetary gain by his anger when a VA examiner declined to 
document a degree of disability that would have resulted in a 
higher rating.  Further, his described symptoms have 
historically been inconsistent with the contemporaneous 
medical evidence.  

The Board accordingly finds that the veteran's account of his 
symptoms lacks credibility in supporting a claim for higher 
evaluation.  

Based on the evidence and analysis hereinabove, the Board 
finds that the criteria for an evaluation in excess of 10 
percent for the service-connected left knee disorder are not 
met.  

The Board has considered the application of the benefit-of-
the-doubt doctrine.  However, the evidence shows that the 
veteran's symptoms more closely approximate the criteria for 
the current rating, so the benefit-of-the-doubt doctrine does 
not apply.  Gilbert, 1 Vet. App. at 55; Ortiz, 274 F.3d at 
1361.  


ORDER

Service connection for a claimed low back disorder, to 
include as secondary to the service-connected left knee 
disorder, is denied.  

Service connection for a claimed left hip disorder, to 
include as secondary to the service-connected left knee 
disorder, is denied.  

Service connection for a claimed right knee disorder, to 
include as secondary to the service-connected left knee 
disorder, is denied.  

An evaluation in excess of 10 percent for the service-
connected left knee disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


